DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4 – 5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 4 – 5 recite the phrase ‘on comonomer’ in line 4. There is insufficient antecedent basis for this limitation in the claims.

3.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘essential’ is indefinite as its meaning is unclear. The term ‘main’ is indefinite as its meaning is unclear. The phrase ‘and the resin layer (E)’ is indefinite as it is unclear if the first layer or the second layer (E ) is being referred to.

4.	Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘and the resin layer (E)’ is indefinite as it is unclear if the first layer or the second layer (E ) is being referred to. The phrase ‘(D”): metal foil’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘(D”) is metal foil.’
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.       Claims 1, 4 – 8 and 11 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masamura et al (JP 2017 – 183479 A; English translation). 
With regard to Claims 1 and 4 – 5, Masamura et al disclose a composition comprising ethylene – propylene copolymer (propylene is olefin; paragraph 0025) having propylene in the amount of 3 – 20 mol % (paragraph 0026) and the claimed melt flow rate (paragraph 0027) and a density of 0.87 to 0.92  g/cm3 and the total amount of vinyl and vinylidene is .22 or more (paragraph 0024). Although the disclosed ranges of density and total amount of vinyl and vinylidene are not identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claim 6, because the claimed ranges  of density and melt flow rate overlap the ranges of Claim 1, it additionally would have been obvious for one of ordinary skill in the art to provide for the claimed ranges.
With regard to Claim 7, the composition is comprised in a laminate comprising a layer of the composition and a solar cell element (the composition is a sealing material; paragraph 0055)
With regard to Claim 8, the solar cell is therefore a substrate.
With regard to Claim 11, the claimed aspect of ‘extrusion coating’ is a product – by – process limitation.
With regard to Claims 12 – 13, extrusion coating is not explicitly disclosed. However, Masamura et al disclose extrusion or the like (paragraph 0059). It would have been obvious for one of ordinary skill in the art to provide for extrusion coating, as extrusion or the like is disclosed.

7.       Claims 2 – 3 rejected under 35 U.S.C. 103(a) as being unpatentable over Masamura et al (JP 2017 – 183479 A; English translation) in view of Eddy et al (U.S. Patent Application Publication No. 2011/0196105 A1). 
Masamura et al disclose a composition as discussed above. The composition also comprises high pressure low density polyethylene (paragraph 0054). With regard to Claim 2, Masumura et al fail to disclose the claimed melt flow rate and density and radical polymerization.
Eddy et al teach high pressure low density polyethylene (paragraph 0040) by radical polymerization (paragraph 0029) having the claimed density (paragraph 0002) and a melt flow rate of 0.1 to 50 grams per 10 minutes (melt index; paragraph 0022) for the purpose of obtaining high clarity (paragraph 0021).
It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed density and radical polymerization and a melt flow rate of 0.1 to 50 grams per 10 minutes in order to obtain high clarity as taught by Eddy et al. Although the disclosed range of melt flow rate is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 3, the amount of high pressure low density polyethylene disclosed by  Masamura et al is 3 to 75 parts by weight (paragraph 0054). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.


	

8.       Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Masamura et al (JP 2017 – 183479 A; English translation) in view of Bender et al (U.S. Patent Application Publication No. 2014/0256954 A1). 
Masamura et al disclose a composition as discussed above. Bender et al fail to disclose a polyamide. 
Bender et al teach solar cells comprising polyamide for the purpose of obtaining solar cells that are organic (substrate; paragraph 0058).  
It therefore would have been obvious for one of ordinary skill in the art to provide for polyamide in order to obtain   solar cells that are organic as taught by Bender et al.

9.       Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Masamura et al (JP 2017 – 183479 A; English translation) in view of Leidholm et al (EP 2348540 A2). 
Masamura et al disclose a composition as discussed above. Masamura et al fail to disclose a metal foil. 
Leidholm et al teach a solar cell that is a CIGS (paragraph 0002) comprising aluminum foil (substrate; paragraph 0011) for the purpose of obtaining light weight and flexibility (paragraph 0009).
It therefore would have been obvious for one of ordinary skill in the art to provide for metal foil in order to obtain  light weight and flexibility as taught by Leidholm et al.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782